—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 10, 1993, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The record contains substantial evidence to support the Board’s determination that claimant was not totally unemployed during the relevant time period. Although claimant had formally resigned as president and treasurer of his corporation, he nevertheless continued to perform numerous corporate activities that rendered him ineligible to receive benefits. For example, the corporate books, office furnishings and equipment were not moved from claimant’s home, the corporation did not change its mailing address and claimant’s authorization to sign corporate checks was not changed. Additionally, he continued to solicit business for the corporation. Under the circumstances, the Board’s decision should not be disturbed.
Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.